Case 0:20-cv-60804-RKA Document 1 Entered on FLSD Docket 04/17/2020 Page 1 of 9



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.: 0:20-cv-60804

 KATHLEEN HARWOOD,

        Plaintiff,

 v.

 NATIONWIDE CREDIT, INC. and TOYOTA
 MOTOR CREDIT CORPORATION d/b/a
 TOYOTA FINANCIAL SERVICES,

       Defendants.
 _______________________________________/

                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                INJUNCTIVE RELIEF SOUGHT

        Plaintiff Kathleen Harwood (“Plaintiff”) sues Defendant Nationwide Credit, Inc., and

 Defendant Toyota Motor Credit Corporation d/b/a Toyota Financial Services (collectively,

 “Defendants”) for violations of 15 U.S.C §1692 et seq., the Fair Debt Collection Practices Act

 (“FDCPA”), and Fla. Stat. § 559.55 et seq., the Florida Consumer Collection Practices Act

 (“FCCPA”).

                                          JURISDICTION AND VENUE

        1.         Jurisdiction of this Court arises under 15 U.S.C. §1692k(d), 28 U.S.C. § 1331, and

 28 U.S.C. § 1337.

        2.         Supplemental jurisdiction exists for the claims arising under FCCPA pursuant to

 28 U.S.C. §1367.

        3.         Venue in this District is proper because Plaintiff resides here, Defendants transacts

 business here, and the complained conduct of Defendants occurred here.


                                                                                                                 PAGE | 1 of 9
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-60804-RKA Document 1 Entered on FLSD Docket 04/17/2020 Page 2 of 9



                                                           PARTIES

         4.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward

 County, Florida.

         5.         Defendant Nationwide Credit, Inc. (“Defendant-DC”) is a Georgia corporation,

 with its principal place of business located in Atlanta, Georgia.

         6.         Defendant-DC engages in interstate commerce by regularly using telephone and

 mail in a business whose principal purpose is the collection of debts.

         7.         At all times material, Defendant-DC was acting as a debt collector in respect to the

 collection of Plaintiff’s debts.

         8.         Defendant Toyota Motor Credit Corporation d/b/a Toyota Financial Services

 (“Defendant-Creditor”) is a California corporation, with its principal place of business located in

 Plano, Texas.

         9.         At all times material, Defendant-Creditor was the creditor of the debts Defendant-

 DC sought to collect from Plaintiff.

                                           DEMAND FOR JURY TRIAL

         10.        Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                             FACTUAL ALLEGATIONS

         11.        On a date better known by Defendants, Defendant-DC began attempting to collect

 a debt (the “Consumer Debt”) from Plaintiff.

         12.        The Consumer Debt is an obligation allegedly had by Plaintiff to pay money arising

 from a transaction between Plaintiff and the creditor of the Consumer Debt, Defendant-Creditor,

 involving a loan and/or financing of a vehicle Plaintiff was to purchase (the “Subject Service”).

         13.        The Subject Service was primarily for personal, family, or household purposes.

                                                                                                                  PAGE | 2 of 9
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-60804-RKA Document 1 Entered on FLSD Docket 04/17/2020 Page 3 of 9



          14.     Defendant-DC is a business entity engaged in the business of soliciting consumer

 debts for collection.

          15.     Defendant-DC is a business entity engaged in the business of collecting consumer

 debts.

          16.     Defendant-DC regularly collects or attempts to collect, directly or indirectly, debts

 owed or due or asserted to be owed or due another.

          17.     Defendant-DC is registered with the Florida Office of Financial Regulation as a

 “Consumer Collection Agency.”

          18.     Defendant-DC’s “Consumer Collection Agency” license number is CCA0901119.

          19.     Defendant-DC maintains all the records specified in Rule 69V-180.080, Florida

 Administrative Code.

          20.     The records specified by Rule 69V-180.080, Florida Administrative Code, of which

 Defendant-DC does maintain, are current to within one week of the current date.

          21.     On a date better known by Defendants, Defendant-DC sent a letter, dated December

 20, 2019, to Plaintiff (“Collection Letter #1”) in an attempt to collect the Consumer Debt.

          22.     Attached hereto as Exhibit “A” is a copy of Collection Letter #1.

          23.     Collection Letter #1 is a communication from Defendants to Plaintiff in connection

 with the collection of a debt.

          24.     Collection Letter #1 represents an action to collect a debt by Defendants.

          25.     In Collection Letter #1, Defendant-DC states “This is communication is an

 attempt to collect a debt by a debt collector… and any information obtained will be used for

 that purpose.” Exhibit A.

          26.     Defendant-DC is a “person” within the meaning of Fla. Stat. § 559.72.

                                                                                                                PAGE | 3 of 9
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-60804-RKA Document 1 Entered on FLSD Docket 04/17/2020 Page 4 of 9



        27.      Defendant-Creditor is a “person” within the meaning of Fla. Stat. § 559.72.

        28.      On February 2, 2020, Defendant-DC was notified in writing (the “Notice”) that: [1]

 Plaintiff was represented by an attorney with respect to the Consumer Debt; [2] Plaintiff revoked

 any consent Defendant-DC had to communicate with Plaintiff directly; [3] Defendant-DC was not

 to contact Plaintiff directly; and [4] any correspondence should be sent to Plaintiff’s attorney.

        29.      Defendant-DC received the Notice on February 2, 2020.

        30.      Upon receipt of the Notice, Defendant-DC knew that it could not communicate with

 Plaintiff directly in connection with the collection of the Consumer Debt.

        31.      Upon receipt of the Notice, Defendant-DC knew Plaintiff was represented by an

 attorney with respect to the Consumer Debt.

        32.      Upon receipt of the Notice, Defendant-DC knew it could not attempt to collect the

 Consumer Debt from Plaintiff directly.

        33.      By and through the Notice, Defendant-DC had knowledge of, or can readily

 ascertain, the name of Plaintiff’s attorney name and the address of Plaintiff’s attorney.

        34.      On or about March 09, 2020, despite knowing that Plaintiff was representing by an

 attorney with respect to the Consumer Debt and that Defendant-DC was not permitted to contact

 Plaintiff directly, Defendant-DC sent Plaintiff a second letter (“Collection Letter #2”) in an attempt

 to collect the Consumer Debt.

        35.      Attached hereto as Exhibit “B” is a copy of Collection Letter #2.

        36.      Collection Letter #2 is a communication from Defendants to Plaintiff directly in

 connection with the collection of the Consumer Debt.

        37.      Collection Letter #2 represents an action to collect a debt by Defendants.




                                                                                                               PAGE | 4 of 9
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:20-cv-60804-RKA Document 1 Entered on FLSD Docket 04/17/2020 Page 5 of 9



                                              COUNT I.
                                   VIOLATION OF 15 U.S.C. § 1692c(a)
                                        (against Defendant-DC)

         38.     Plaintiff incorporates by reference paragraphs 1-37 of this Complaint as though

 fully stated herein.

         39.     Section 1692c(a) of the FDCPA mandates, inter alia, that:

                 Without the prior consent of the consumer given directly to the debt
                 collector or the express permission of a court of competent
                 jurisdiction, a debt collector may not communicate with a consumer
                 in connection with the collection of any debt –

                           (2) if the debt collector knows the consumer is represented
                           by an attorney with respect to such debt and has knowledge
                           of, or can readily ascertain, such attorney’s name and
                           address, unless the attorney fails to respond within a
                           reasonable period of time to a communication from the debt
                           collector or unless the attorney consents to direct
                           communication with the consumer….

 15 U.S.C. § 1692c(a)(2).

         40.     On February 2, 2020, Defendant was notified that [1] Plaintiff was represented by

 an attorney with respect to the Consumer Debt; [2] Plaintiff revoked any consent Defendant had

 to communicate with Plaintiff directly; [3] Defendant was not to contact Plaintiff directly; and [4]

 any correspondence should be sent to Plaintiff’s attorney.

         41.     As of February 2, 2020, Defendant knew Plaintiff was represented by an attorney

 with respect to the Consumer Debt, as well as had knowledge of, or can readily ascertain, the name

 of Plaintiff’s attorney name and the address of Plaintiff’s attorney. Despite knowing this

 information, Defendant communicated and/or contact Plaintiff, by and through Collection Letter

 #2, in connection with the collection of the Consumer Debt.




                                                                                                               PAGE | 5 of 9
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:20-cv-60804-RKA Document 1 Entered on FLSD Docket 04/17/2020 Page 6 of 9



         42.     By and through Collection Letter #2, Defendant violated § 1692c(a)(2) of the

 FDCPA by communicating directly with Plaintiff in connection with the Consumer Debt despite

 knowing Plaintiff was represented by an attorney.

         43.     WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

 against Defendant, awarding Plaintiff the following relief:

                 (a)       Statutory damages as provided by 15 U.S.C. § 1692k;

                 (b)       Costs and reasonable attorneys’ fees as provided by 15 U.S.C. § 1692k; and

                 (c)       Any other relief that this Court deems appropriate and just under the
                           circumstances.

                                              COUNT II.
                               VIOLATION OF FLA. STAT. § 559.72(18)
                             (against Defendant-DC and Defendant-Creditor)

         44.     Plaintiff incorporates by reference paragraphs 1-37 of this Complaint as though

 fully stated herein.

         45.     Section 559.72, Fla. Stat., of the FCCPA contains nineteen subsections and

 otherwise codifies an extensive list of acts and/or omissions that the FDCPA does not explicitly

 prohibit. Accordingly, in collecting consumer debts, pursuant to the FCCPA no person shall:

 “Communicate with a debtor if the person knows that the debtor is represented by an attorney with

 respect to such debt and has knowledge of, or can readily ascertain, such attorney’s name and

 address..” Fla. Stat. §559.72(18).

         46.     As stated above, as of February 2, 2020, Defendant-DC knew Plaintiff was

 represented by an attorney with respect to the Consumer Debt. Despite knowing this, Defendant-

 DC communicated and/or contact Plaintiff directly, by and through Collection Letter #2, in

 connection with the collection of the Consumer Debt.


                                                                                                               PAGE | 6 of 9
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:20-cv-60804-RKA Document 1 Entered on FLSD Docket 04/17/2020 Page 7 of 9



        47.      Accordingly, Defendant-DC violated Fla. Stat. § 559.72(18) by communicating

 Plaintiff directly in connection with the Consumer Debt via Collection Letter #2, as Defendant-

 DC knew Plaintiff was represented by an attorney with respect to the Consumer Debt.

        48.      Further, at minimum, Defendant-DC acted with apparent authority in attempting to

 collect the Consumer Debt on Defendant-Creditor’s behalf. Defendant-DC sought to collect the

 Consumer Debt from Plaintiff because Defendant-DC had contracted with Defendant-Creditor for

 the provision of such services.

        49.      Defendant-Creditor purposely provided Defendant-DC with the requisite

 information to collect the Consumer Debt from Plaintiff, including but not limited to, Plaintiffs

 address, the loan balance, and interest rate.

        50.      Here, the above-mentioned violation of § 559.72(18) is the result of Defendant-

 DC’s acts and/or omissions, whereby such acts and/or omission occurred within the scope and

 course of agency between Defendant-DC and Defendant-Creditor, and as a result, Defendant-

 Creditor is vicariously liable for such FCCPA violation.

        51.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

 against Defendant-DC and Defendant-Creditor, awarding Plaintiff the following relief:

                 (a)       Statutory and actual damages as provided under Fla. Stat. §559.77(2);

                 (b)       An injunction prohibiting Defendant-DC from engaging in further
                           collection activities directed at Plaintiff that are in violation of the FCCPA;

                 (c)       Costs and reasonable attorneys’ fees pursuant to Fla. Stat. §559.77(2); and

                 (d)       Any other relief that this Court deems appropriate under the circumstances.




                                                                                                               PAGE | 7 of 9
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:20-cv-60804-RKA Document 1 Entered on FLSD Docket 04/17/2020 Page 8 of 9



                                              COUNT III.
                               VIOLATION OF FLA. STAT. § 559.72(9)
                             (against Defendant-DC and Defendant-Creditor)

         52.     Plaintiff incorporates by reference paragraphs 1-37 of this Complaint as though

 fully stated herein.

         53.     Section 559.72, Fla. Stat., of the FCCPA contains nineteen subsections and

 otherwise codifies an extensive list of acts and/or omissions that the FDCPA does not explicitly

 prohibit. Accordingly, in collecting consumer debts, pursuant to the FCCPA no person shall:

 “[c]laim, attempt, or threaten to enforce a debt when such person knows that the debt is not

 legitimate, or assert the existence of some other legal right when such person knows that the right

 does not exist.” Fla Stat. § 559.72(9) (emphasis added).

         54.     As stated above, as of February 2, 2020, Defendant-DC knew Plaintiff was

 represented by an attorney with respect to the Consumer Debt. Defendant-DC knew it could not

 communicate with Plaintiff directly in connection with the Consumer Debt. Despite knowing this,

 Defendant-DC communicated and/or contact Plaintiff directly, by and through Collection Letter

 #2, in connection with the collection of the Consumer Debt. In so doing, Defendant-DC was

 asserting the existence of a legal right (i.e., the right to communicate with and/or attempt to collect

 the Consumer Debt from Plaintiff directly) that did not exist, and which Defendant-DC knew did

 not exist. As such, by and through Collection Letter #2, Defendant violated § 559.72(9) of the

 FCCPA.

         55.     Further, at minimum, Defendant-DC acted with apparent authority in attempting to

 collect the Consumer Debt on Defendant-Creditor’s behalf. Defendant-DC sought to collect the

 Consumer Debt from Plaintiff because Defendant-DC had contracted with Defendant-Creditor for

 the provision of such services.

                                                                                                               PAGE | 8 of 9
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:20-cv-60804-RKA Document 1 Entered on FLSD Docket 04/17/2020 Page 9 of 9



        56.      Defendant-Creditor purposely provided Defendant-DC with the requisite

 information to collect the Consumer Debt from Plaintiff, including but not limited to, Plaintiffs

 address, the loan balance, and interest rate.

        57.      Here, the above-mentioned violation of § 559.72(9) is the result of Defendant-DC’s

 acts and/or omissions, whereby such acts and/or omission occurred within the scope and course of

 agency between Defendant-DC and Defendant-Creditor, and as a result, Defendant-Creditor is

 vicariously liable for such FCCPA violation.

        58.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

 against Defendant-DC and Defendant-Creditor, awarding Plaintiff the following relief:

                 (a)       Statutory and actual damages as provided under Fla. Stat. §559.77(2);

                 (b)       An injunction prohibiting Defendant-DC from engaging in further
                           collection activities directed at Plaintiff that are in violation of the FCCPA;

                 (c)       Costs and reasonable attorneys’ fees pursuant to Fla. Stat. §559.77(2); and

                 (d)       Any other relief that this Court deems appropriate under the circumstances.

   DATED: April 17, 2020

                                                               Respectfully Submitted,

                                                                /s/ Jibrael S. Hindi                                   .
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259
                                                               E-mail:      jibrael@jibraellaw.com
                                                               THOMAS J. PATTI, ESQ.
                                                               Florida Bar No.: 118377
                                                               E-mail:      tom@jibraellaw.com
                                                               The Law Offices of Jibrael S. Hindi
                                                               110 SE 6th Street, Suite 1744
                                                               Fort Lauderdale, Florida 33301
                                                               Phone:       954-907-1136
                                                               Fax:         855-529-9540

                                                               COUNSEL FOR PLAINTIFF

                                                                                                               PAGE | 9 of 9
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
